Citation Nr: 1810919	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2013 and August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The January 2013 rating decision increased the disability rating for PTSD from the 10 percent disabling to 50 percent, effective September 2, 2011.  The January 2013 rating decision also denied entitlement to service connection for erectile dysfunction and sleep apnea.  

In an August 2015 rating decision the RO continued the 50 percent disability rating for PTSD.  

The issues service connection for ED and sleep apnea were previously before the Board in June 2016 and were remanded to afford the Veteran a Board hearing.  The issues have been returned to the Board for further appellate consideration.  

The issue of an earlier effective date before March 3, 2010, for the grant of service connection for PTSD was also before the Board in November 2014 and was denied.  That issue is no longer before the Board.  

As to the issue of increased rating for PTSD, the Veteran requested a Decision Review Officer (DRO) hearing.  An informal hearing was held in October 2015 with the DRO and the Veteran's representative.  The Veteran subsequently canceled his DRO hearing request.  

As to the issues of service connection for erectile dysfunction and sleep apnea, an informal hearing was held in September 2017 with a DRO, the Veteran, his wife, and representative in attendance.  The Veteran and his wife both testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2017, who agreed to keep the record open for 60 days.  In January 2018, the Veteran provided correspondence waiving initial RO review of new evidence provided.  A copy of the transcript and the informal conference report are of record.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted in his Board hearing that he retired from his job in 2013 because of symptoms of his PTSD.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a decision on the issue of entitlement to service connection for ED, the Veteran withdrew his appeal.  

2.  The preponderance of the evidence of record shows that the Veteran's sleep apnea is related to service.  

3.  During the period on appeal, the probative evidence of record shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with deficiencies in most areas.  

4.  The Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to erectile dysfunction have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The Veteran's sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for a 70 percent disability rating for PTSD have been approximated.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).  

4. A TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Service Connection Claim for Erectile Dysfunction 

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).   

In correspondence dated in October 2017, the Veteran stated that "I would like to cancel my case for ED [erectile dysfunction]."  At his November 2017 hearing before the Board, the VLJ confirmed that the Veteran's claim for service connection for ED was withdrawn in October 2017.  The October correspondence indicating his wish to withdraw his ED appeal satisfies the requirements for the withdrawal of a substantive appeal.  

Since the Veteran has withdrawn his appeal for entitlement to service connection for ED, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals as to the issues of entitlement to service connection for ED, and it is dismissed.  

II.  Duty to Notify and Assist 

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

III.  Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has been diagnosed with sleep apnea.  In his November 2017 Board hearing, he competently and credibly testified that his sleep apnea symptoms started in service, while serving in Vietnam, and have persisted since.  The first and second elements of a service connection claim are satisfied.  Shedden, 381 F.3d at 1166-67.  

In September 2017, the Veteran's private physician provided a positive nexus opinion, relating the Veteran's sleep apnea to his period of service.  Dr. A. E. opined that the Veteran's sleep apnea started in Vietnam.  Dr. A. E. explained that the Veteran complained in September 1970 of sleep-related complaints and "throughout the decades, several friends and his spouse observed the same symptoms that were recorded in" his service treatment records.  Dr. A. E. further opined that it is her medical opinion that these same symptoms described and the recorded complaint are consistent with a diagnosis of sleep apnea.  

The positive opinion provided by the Veteran's private physician is highly probative evidence in support of his claim for service connection for sleep apnea.  There is no medical or lay evidence to contradict the examiner's finding.  As the preponderance of the evidence is in favor of the Veteran's claim, the nexus element of a service connection claim for sleep apnea condition is met.  Id.  Service connection for sleep apnea condition is, therefore, is granted.

IV.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Given the nature of the present claim for an increased evaluation, the Board has considered all evidence of severity since September 2, 2011, the date of the claim for the increased evaluations for PTSD.  

The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id. 

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.   

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 to 50.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran contends that a rating greater than 50 percent for his PTSD is warranted.  

In December 2012, the Veteran was provided a VA examination.  The Veteran reported that he was married, but the marriage was somewhat distressed due to his tendency to isolate himself from others.  His first wife divorced him due to his irritability.  He reported that he does not socialize.  The Veteran also reported that he frequently lost jobs.  He denied a history of substance abuse.  

The examiner diagnosed PTSD.  A GAF score of 45 was assigned.  The examiner noted that occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood applied to the Veteran.  This is contemplated by the 70 percent criteria.  38 C.F.R. § 4.130 (2017).  

The Veteran had nightmares, avoidant behavior, irritability or outbursts of anger; difficulty concentrating and exaggerated startle response.  The Veteran also had depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran did not have any other symptoms attributable to PTSD (and other mental disorders) that were not listed above.  The examiner noted that the Veteran was capable of managing his financial affairs. 

The Veteran underwent a second VA examination in July 2015.  The examiner diagnosed PTSD.  The examiner noted that the PTSD caused occupational and social impairment with reduced reliability and productivity.  This is contemplated by the 50 percent criteria.  .  38 C.F.R. § 4.130 (2017).  

The Veteran reported living with his wife and 28-year-old daughter.  He reported that there was a lot of conflict between him and his wife, especially since he stopped working a few years ago.  He reported not interacting much with the daughter who lives with him or the other five children, including those with his current wife.  The two children from his first marriage lived in California, and he had not spoken to them in over five years.  The Veteran reported that he spends most days sitting out on the porch or in a room in the house where he can be by himself.  He will do things if his wife asks him, but otherwise, he does not do much except the occasional yard work or maybe play his guitar, and sometimes attend educational classes at the VA.  For example, he attended tai chi, mood, PTSD, and anger management classes.  

The Veteran reported that he retired from his job as a biomedical engineer in June 2013 because he was starting to become unprofessional; less and less able to control himself verbally with others.  He reported that he was starting to get more irritable over time and starting to slip, regarding his ability to document correctly or keep up with paperwork requirements.  At the end of his tenure, he was not able to diagnose customer problems very well, which was a critical task of the job.  

The examiner noted that the symptoms associated with the Veteran's diagnosis of PTSD are: depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran was capable of managing his financial affairs.  

Upon examination, the Veteran's behavior was within normal limits and he was oriented in all spheres.  No suicidal or homicidal ideation was noted.  The examiner noted in his Behavioral Observations section that the Veteran said his wife often complains that he cannot remember things, even names of people he should know.  

A June 2011 mental status examination revealed a well-groomed, well-related, and cooperative male with no psychomotor abnormalities.  His speech was normal rate and volume.  His mood was nervous.  His affect was flat.  His thought process was coherent and goal-directed.  He denied perceptual disturbances, suicidal and homicidal ideation.  His cognition was grossly intact, and he was oriented to date, place, and person.  His memory was intact, and his insight and judgment were noted as good.  A GAF score of 50 was assigned, indicating serious symptoms.

In July and October 2011, the Veteran reported his mood as mostly irritable but denied any thoughts of harming himself or others.  The Veteran also reported isolating himself at home most of the time.  He does not feel comfortable in crowds.  He also reported having difficulty concentrating on his work--his mind wanders back to memories of Vietnam, and he gets depressed.  He sleeps four to five hours sleep per night.  

During a status examination, the Veteran reported experiencing the following symptoms of PTSD: re-experiencing the trauma, avoidant behavior, diminished interest/participation in activities, feelings of detachment/estrangement from others and restricted range of affect.  

Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  

Notes dated in January and February 2012 indicate that the Veteran had chronic and severe PTSD.  It was noted, however, that he exhibited no suicidal or homicidal ideation and no psychosis was reported or observed.  It was noted in February 2012 that due to his PTSD, his attention and concentration at work was getting more difficult.  

Notes dated in February 2014 indicate that the Veteran appeared alert, pleasant and cooperative.  His speech was normal in rate and rhythm; fluent and clear.  His mood was euthymic with full range and appropriate affect.  His sensorium was clear, oriented in all spheres. His thoughts were coherent and goal-directed.  The physician observed no psychosis or delusions and deemed him not an imminent danger to himself or others.  

At a September 2014 mental status examination, the physician noted that the Veteran was awake, alert, and oriented to all spheres.  He was casually dressed, appeared his stated age and was cooperative/engaged in the interview.  His speech was normal; his mood was "okay."  His affect was mood congruent; mildly restricted.  His thought process was linear, and his thought content revealed no psychosis or delusions.  His insight and judgment were fair.  The physician deemed him not a danger to himself or others.  

Notes dated in September 2014 and October 2014 indicate that during group therapy sessions for the treatment of symptoms of depression, the Veteran reported having issues sleeping.  He woke up every couple of hours.  He had nightmares, "every now and then."  

Notes dated in November 2014, June, July and August 2015, October 2016 and January 2017 indicate that the Veteran attended group therapy for symptoms of anger and irritability.  The Veteran did not endorse suicide, or homicidal ideation was judged not to be at significant risk for self-harm or harm to others.  

The Veteran provided a private Disability Benefits Questionnaire (DBQ), dated in November 2017.  The Veteran reported to the psychologist, Dr. M. M. B., that he lives with his wife but spends most of his time isolated from his family.  He indicated that he interacts with his family but finds more calmness in being solitude and playing his guitar and with his grandchildren.  Veteran indicated that he retired in June of 2013 after eight years with a company because he was finding it hard to control his anger and emotions.  The Veteran reported that he was becoming more irritable with his co-workers and found his job less pleasurable.  

The psychologist diagnosed PTSD.  She also noted that the Veteran had an occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent criteria.   38 C.F.R. § 4.130 (2017).  

The physician noted that the symptoms associated with the Veteran's diagnosis of PTSD are: depressed mood; anxiety, chronic sleep impairment mild memory loss, flattened affect, disturbances of motivation and mood difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or a work-like setting.  

The physician remarked:

the Veteran described his index trauma as experiencing RPG and missile attacks.  He indicated that he experienced additional trauma-related events.  Furthermore, he endorsed intrusion, avoidance, mood, and hyperarousal symptoms.  Since his retirement, the Veteran has noticed an increase in his PTSD symptoms.  The Veteran reported that he experienced intrusive distressing memories about his index trauma 3-4 times in the past month.  He also reported that he experiences distressing dreams about his index trauma 2-3 times per week.  The Veteran described several attempts related to avoiding, distressing memories, thoughts, or feelings that are associated with his index trauma.  He reported that he tries to avoid the anger and the fear he experienced when witnessing his index trauma.  As a way of trying to avoid these thoughts, he isolates himself from others.  The Veteran endorsed negative beliefs about others and, reported that he struggles with connecting with others.  The Veteran reported that he still experiences both hypervigilance and exaggerated startled responses, both of which he stated, he developed during his tour of duty.  

In addition to the VA examinations and the private DBQ, the Veteran's VA medical records show ongoing treatment for his PTSD.  

The Veteran and his wife competently and credibly testified at a November 2017 Board hearing that the symptoms from the Veteran's PTSD had put a strain on their marriage.  The wife specifically testified that the Veteran is prone to outbursts.  As for other evidence of anger, she testified that there were monthly road rage incidents where "stuff [is] thrown out the window at vehicles.  

Additionally, she testified that they do not socialize; he never attended any of his children's school activities, not even parent conference "because he did not want to be around people."  They attend church but do not have any friends who "come and visit on a regular basis."  The Veteran does not even attend weddings or come with her to visit family.  

His wife also testified that because of the PTSD, her husband is very structured and detail-oriented.  For example, were she to move something in the house, there would be an outburst.  It is to the point where she does not move or touch anything in her own home.  She testified that he husband has nightmares and he wakes up combative and swinging.  She often has to sleep in another room.  The wife also testified that the Veteran "clams into himself," often sitting on the porch at night with binoculars.  Additionally, he forgets his medication, and she has to remind him to take it.  She testified that he had problems maintaining his hygiene and that she had to remind him to take a shower.  

The Veteran testified that, as to the relationship with his children, if they needed something done he will help them.  Otherwise, they leave him "alone and deal with their mom, [because] they pretty much know me."  One child does not talk to him at all.  

After a review of the evidence presented above, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, the level of impairment contemplated by a 70 percent rating.  The 70 percent rating is consistent with the description of his symptoms by the December 2012 VA examiner.  Over the course of the appeal period, the Veteran's GAF scores ranged from 45, at worst to 50, at best.  The December 2012 VA examiner assigned a GAF score of 45 and noted that the Veteran's PTSD symptoms of depressed mood, anxiety, and chronic sleep impairment were suggestive of occupational and social impairment with deficiencies in most areas, including his work and family life.  The Board gives great probative weight to this opinion.  

The Veteran's PTSD disorder is not more closely described by both total occupational and total social impairment.  During the period on appeal, the VA examiners and physicians noted no suicidal or homicidal ideation.  The Board notes that thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  Nonetheless, the VA examiners and treating physicians have all noted that the Veteran denied intent or plan.  He has consistently been deemed a "low risk" for suicide.  Risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Here, the record does not show that the Veteran is a danger to himself or others and his health care providers have specifically found that he is not.  

The Veteran has been described as being deficient with his family and work.  The Veteran neglects his personal hygiene.  He has no close friends and does not socialize.  Although he is married, his wife testified that their marriage is strained because of his PTSD symptoms.  The Veteran testified that his children leave him "alone ... [because] they pretty much know me."  His employment has been terminated, twice, because of his symptoms from PTSD.  The Veteran exhibits impaired impulse control with his monthly road rage and throwing things from his vehicle.  Notwithstanding, the evidence of record does not show that these symptoms are of the severity to cause total occupational and total social impairment.  Neither the VA examiners examiner nor physicians noted the Veteran's grossly inappropriate behavior; gross impairment in thought process; disorientation to time and place and memory loss of name of a close relative or own name.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in occupational and social impairment for the period on appeal.  They do not more closely approximate the types of symptoms contemplated by the 100 percent rating, and therefore, a 100 percent rating is not warranted.  Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board finds that Veteran's symptoms from his PTSD have not more closely approximated the criteria for a rating greater than of 70 percent during this period.  Therefore, the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in occupational and social impairment.  Therefore, a 100 percent rating is not warranted.  

For these reasons, the Board finds that the lay and medical evidence of record supports a disability rating of 70 percent, but no higher, for PTSD.  38 C.F.R. § 4.7 (2017).  

V.  A TDIU

The Veteran contends that is service-connected PTSD prevents him from engaging in substantially gainful employment.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The appeal period, in this case, begins September 2, 2011, the date of the claim for an increased rating.  In this decision, the Board grants an increased disability rating of 70 percent for PTSD, effective September 2, 2011.  Since the Veteran service-connected PTSD is now rated at 70 percent disabling, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

The Veteran testified at a Board hearing in November 2017.  He stated that he retired from his job because he could not function as a result of his PTSD.  His wife testified that there was constant friction between him and his management.  The Board finds the testimonies credible.  

Further, the probative evidence of record shows that the Veteran was terminated in the past from two jobs because of his symptoms relating to PTSD.  Moreover, both the December 2012 and the July 2015 VA examiners noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board affords the December 2012 and the July 2015 VA opinions great probative weight on this finding.  

The medical evidence and the lay statements indicate the severity of the Veteran's PTSD causes impairment in his social and occupational life, therefore, precluding his ability to obtain and maintain substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his PTSD symptoms which have caused him not to be able to secure and follow substantially gainful employment.  

The Board notes that in September 2016, the RO granted a 100 percent schedular disability rating for the Veteran's service-connected prostate cancer.  The grant of a 100 percent schedular disability rating is specifically based upon the evidence which showed that the Veteran's prostate cancer rendered him unable to maintain employment resulting in total occupational impairment and thus warranted a 100 percent disability rating.  38 C.F.R. §§ 4.115(b), Diagnostic Code 7528.  However, the evidence suggests that his remaining service-connected disorder of PTSD (rated as 70 percent disabling), causes unemployability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, to also award a separate TDIU rating, effective September 10, 2016, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would not result in the duplicate counting of the disability.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted, as of June 2013.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal concerning the issue of entitlement to service connection for ED is dismissed.  

Service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


